On behalf of the delegation of the United
Arab Emirates it gives me pleasure to extend to the
President our congratulations on his election to the
presidency of the forty-ninth session of the General
Assembly. This is a clear recognition by the international
community of his wisdom, diplomatic skills and a sign of
esteem for his country, Côte d’Ivoire. We would also like
to pay tribute to his predecessor, Ambassador Insanally, for
his efforts and his efficiency in steering the deliberations of
the last session. In this connection, we salute the
Secretary-General, Mr. Boutros Boutros-Ghali, for his
efforts aimed at improving the work of the Organization
and its efficiency so that it may face up to the challenges
and changes of today’s world.
On this occasion, I am happy to welcome the return of
South Africa to the fold of the international community.
We are fully confident that by its return, it will effectively
contribute to enhancing the work of the Organization.
The end of the cold war has created a new climate in
international relations as better prospects have emerged
which promise to make possible the achievement of
tangible progress towards finding solutions for a number
of international problems. Such encouraging
developments afford unprecedented opportunities for
international cooperation in the interests of peace,
security, stability and sustainable development. At the
same time, we must take stock of the new realities that
have emerged on the international scene.
In a number of regions, the escalation of wars and
regional conflicts poses a serious threat to international
and regional peace and security and has led to a state of
economic, social and developmental instability. New
forms of racism, nationalism and religious fanaticism
have emerged, and acts of violence and terrorism in all its
forms take place. All these situations and factors impede
the building of the better world of peace, coexistence,
tolerance and prosperity after which humanity aspires.
This makes it clear that the tasks the United Nations
undertakes in performing its role in such areas as the
resolution of conflicts, peace building and the prevention
of regional conflicts are not easy, given the complex
nature of the problems of today’s world which differ from
those of yesterday’s world. Therefore, we must intensify
our efforts in support of what the Secretary-General has
proposed in his report “An Agenda for Peace”, in order
for that agenda to be translated into a concrete reality. I
refer in particular to the proposals concerning the
strengthening of cooperation, partnership and coordination
between regional organizations and the United Nations, in
line with the provisions of the Charter and the rules and
norms of international law. I should mention in particular
the organizations associated with our region, such as the
Gulf Cooperation Council, the League of Arab States and
the Organization of the Islamic Conference, all of which
possess a good deal of comprehensive knowledge of the
affairs of the region and the nature of its problems.
In the current international situation, it is important
to reconsider the question of reforming the structure of
the United Nations — particularly the Security Council
and the General Assembly — in accordance with the
Charter, so that, in the exercise of their functions, they
may respond and adapt to the nature of the current world
situation. The responsibilities of the Security Council
have greatly increased over the past few years. This fact
makes it necessary to ensure greater participation by all
Member States, taking into account the fact that equitable
and just geographic and regional distribution would
contribute to the maintenance of international and regional
peace and security.
23


Developments in international and regional situations
over the past years have made it clear that radical solutions
to regional disputes can be reached only by peaceful means,
through dialogue and negotiation between countries in
accordance with the United Nations Charter and the rules
and norms of international law. Proceeding from this, the
policy of the United Arab Emirates is based on full and
mutual respect for States’ sovereignty and independence
and for the principles of non-interference in the internal
affairs of other States, good-neighbourliness and peaceful
coexistence.
Thus, throughout the years, we have had a sincere
desire to conduct direct negotiations with the Government
of Iran with a view to the restoration of our full sovereignty
over our three Islands — namely, Lesser Tumb, Greater
Tumb and Abu Moussa, which were militarily occupied by
Iran in 1971, an action which we consider to be illegal and
in breach of the United Nations Charter and the rules of
international law.
On a number of occasions, my country has declared
from this rostrum its complete readiness to settle this
dispute by peaceful means. Hence the initiative by the
United Arab Emirates which called for serious and direct
negotiations to put an end to the Iranian occupation of our
three islands. This stance on our part stemmed not only
from the nature of the traditional and historic relations
between the two countries and from the current trends on
the international scene in dealing with issues of peace and
security, but also from our adherence to the principles and
tenets of the Islamic Sharia’a, the provisions of the Charter
and the rules of international law.
Owing to the Islamic Republic of Iran’s failure to
respond to all these endeavors and initiatives on the
question of the three Islands of the Emirates, the
Government of my country has declared its full readiness
to put the issue before the International Court of Justice
which is the judicial organ competent to settle disputes
between States. My Country is pledged to accepting all
that follows from the Judgment of the International Court
as that Judgment would be based on legal arguments and
documents.
This initiative was supported by our sister countries of
the Gulf Cooperation Council, as well as by Arab and by
other friendly countries. We hope that the international
community will support this peaceful initiative, which is
based on international legality.
Furthermore, the United Arab Emirates hopes that
the Islamic Republic of Iran would share this sincere
desire and respond to our serious initiative, especially as
the Government of Iran has on previous occasions — I
refer to disputes in respect of which the Court was likely
to rule in Iran’s favour — had recourse to the
International Court of Justice and accepted its Judgments.
We are confident that this initiative will help to achieve
an atmosphere of stability and security in the region and
will enhance peaceful coexistence and mutual respect
amongst its States and thereby enable them to channel
their energies and resources towards the achievement of
the socio-economic development for which they stand in
dire need after so many years of conflict and war.
Although almost four years have elapsed since the
liberation of the sisterly State of Kuwait, the Iraqi regime
is still being selective in its implementation of the
relevant resolutions of international legality, indifferent to
the serious consequences. In addition, it is using delaying
tactics and procrastination, instead of cooperating by
releasing hundreds of hostages and detainees from Kuwait
and other countries.
While we in the United Arab Emirates, with our
brethren in the Gulf Cooperation Council, affirm the
need to uphold the unity and territorial integrity of Iraq,
we consider the international resolutions operative and
mandatory. Thus, we demand that the Iraqi regime abide
by its legal and political obligations, as stipulated in the
Security Council resolutions related to its aggression
against Kuwait — in particular, resolution 687 (1991)
concerning respect for the sovereignty and territorial
integrity of Kuwait; and resolution 833 (1993), which
determines the demarcation of international borders
between Kuwait and Iraq in accordance with the
provisions of Chapter VII of the Charter. Short of the
implementation of both these resolutions, there cannot be
a positive climate conducive to peace and security in the
region.
The peace dividend, the product of the atmosphere
of international cooperation in the wake of the Cold War
era, has increasingly come to determine the characteristics
and parameters of a new world order based on regional
cooperation, for whose success peace is considered an
indispensable prerequisite. Proceeding from this, the
United Arab Emirates was one of the countries that
welcomed the holding of the Madrid Peace Conference
and the conduct of bilateral negotiations. This was also
the reason why my country participated in the multilateral
negotiations.
24


While we considered the Declaration of Principles and
the agreements that followed on the Palestinian and
Jordanian tracks as the first real steps of detente in the
Arab-Israeli dispute and the Question of Palestine based on
international legality as represented in the relevant United
Nations resolutions, particularly Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978) on the
Israeli withdrawal from all the occupied Palestinian and
Arab territories, including Al-Quds Al-Shareef, the Syrian
Golan and southern Lebanon, at the same time we affirm
the necessity of attaining positive results on the Syrian and
Lebanese tracks based on these resolutions and on the
principles and the premises that were agreed upon in
Madrid Peace Conference, namely the land-for-peace
principle.
My country, which pins its hopes on the success of the
national reconciliation conference in Somalia within the
terms of the Nairobi Declaration, is still concerned about
the deterioration of the security and humanitarian situation
and the obstruction of the distribution of relief supplies to
the suffering people of this sisterly country. We did not
hesitate to grant humanitarian assistance in addition to our
participation in the United Nations Operation in Somalia
(UNOSOM II).
We think that the international relief efforts cannot be
successful in the worsening internal situation. Therefore,
the major responsibility lies with the Somali leaders
themselves to formulate a serious response to mediation
efforts aimed at the political settlement and national
reconciliation, without which their country will not be
saved, its reconstruction will not be achieved and the
rehabilitation of its people will not take place or pave the
way for Somalia’s return as an active member of the
international community.
My country is deeply concerned over the situation in
Bosnia and Herzegovina, particularly under the
circumstances of the continued violation of its sovereignty
and of the human rights of its people, especially the
Muslims. The facts still indicate that Bosnian Serb forces
and their supporters have not refrained for a single day
from their acts of aggression or from perpetrating further
crimes of ethnic cleansing and genocide. To the contrary,
they have gone to great lengths in defying the international
will and have even attacked United Nations personnel.
These Serbian actions aim at regional expansionist gains
that violate the sovereignty and territorial integrity of the
Republic of Bosnia and Herzegovina.
Although the United Arab Emirates has continued to
call upon the international community since the eruption
of this crisis to take serious measures that could restore
dignity, security and stability to that country, yet, after 30
months, we are obliged to reiterate our call, in the
strongest possible terms, to the international community,
particularly the Security Council, to reconsider the
manner it has opted for in dealing with the question of
Bosnia and Herzegovina. The Council must once again
take firmer measures against the Serbian aggressor in
accordance with Article 42 of Chapter VII of the Charter,
and in a manner that would achieve a just negotiated
settlement.
At the same time, we reiterate our previous call for
the lifting of the arms embargo imposed on the Republic
of Bosnia and Herzegovina by Security Council resolution
713 (1991) so that the people of that country may be able
to defend themselves in accordance with Article 51 of the
Charter.
In view of the rapid developments in international
relations at the end of the Cold War era, the international
situation necessitates an early settlement of the problems
left behind by that era. This will be realized only through
a general orientation towards disarmament in all its forms,
covering both nuclear weapons and weapons of mass
destruction. Thus, we look forward to the 1995
Conference on the Review and Revision of the Non-
Proliferation Treaty, hoping that that Conference will
produce confidence-building measures on the regional and
international levels that would create zones free from
weapons of mass destruction, including nuclear weapons,
particularly in the Middle East region, which has been
plagued by conflict for a long period of time.
Despite progress in the Arab-Israeli peace
negotiations, we are deeply concerned over Israel’s
acquisition of an immense nuclear capability, which
constitutes a constant and continued threat to the security
of the countries and peoples of the region, hampers the
realization of the comprehensive objectives of these
negotiations and will also endanger international peace.
While social issues are now at the forefront of
international relations, the economic and developmental
questions of developing countries are increasingly
marginalized, and the economic disparities between
developing and developed countries continues to widen as
a result of the measures taken by developed countries.
The exports of developing countries are still impeded by
protectionist measures, and their efforts for development
25


are threatened by the burden of foreign indebtedness,
reverse financial flows in addition to the constant decline in
the price of commodities, on which most of developing
countries depend as a major source of national income, as
well as the general deterioration in the terms of trade and
finance of the developing countries themselves.
The persistence of these problems and the absence of
a solution will lead to political and social tensions, which
in turn will adversely affect international and regional peace
and security.
The nature of these problems requires us to reconsider
the structure of the current international social and
economic relations with two approaches. The first includes
the development of new measures and mechanisms for
cooperation amongst the countries of the North and the
South, and the second hinges on finding a strategy for
economic integration that addresses the elements of
developmental deficit among the countries of the South in
a way that ensures the realization of socio-economic
improvements in the process of sustainable development,
and alleviates the concerns of the countries of the South
vis-à-vis implementation of their immediate and medium-
term development plans.
International economic integration has become a
concrete reality that must be taken into account. This
concept has been recently endorsed by the agreement of
a majority of countries to the establishment of the World
Trade Organization in Marakesh in sisterly Morocco on
15 April 1994. There can be no doubt that this is a
historic event and gives new momentum to the world
economy. We hope that the setting up of this new
organization will be a positive beginning that improves
and enhances the prospects of economic, financial and
international trade relations based on justice, co-equality
and equity, with a view to bridging the gap between
developed and developing countries.
The spirit of tolerance and of adherence to noble
cultural and humanitarian values, to the principles and
purposes of the Charter and the rules of international law
should be our beacon which guides our steps towards the
future that we desire. Consequently, we call on Member
States to take advantage of the fiftieth anniversary of the
United Nations and to transform it into a historic occasion
for a comprehensive review and for ushering in a bright
future of stability, security and coexistence prevail for all
peoples and countries of the world.
